Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 1 of 35 PagelD: 74

EXHIBIT C
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 2 of 35 PagelD: 75

 

CASE NUMBER: US v. Felix Santiago

EXHIBIT NUMBER: ACC Export — 2019-10-01 11.12.22 AM

DATE: October 1, 2019

TIME: 11.12.22

PARTICIPANTS: Unidentified Male [UM]
Mario LNU [MARIO]
Edgar LNU [EDGAR]

ABBREVIATIONS:

[Brackets] Transcriber’s notes

[U/I] Unintelligible in English

I/t] Unintelligible in Spanish

Italics Words spoken in English

[ph] Phonetic rendering

US v. Felix Santiago EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

1

US_Santiago_0000546
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 3 of 35 PagelD: 76

 

 

NAME ENGLISH TRANSLATION ORIGINAL LANGUAGE
[Voices in the background] [Voces al fondo]

MARIO: Do you speak English fluently or Do you speak English fluently
do you read and write it or not? ordo you read and write it or

not?

EDGAR: A little bit, a little bit. Un poquito, un poquito.

MARIO: Okay, you'd rather speak Okey, you’d rather speak
Spanish? Spanish?

EDGAR: I do. ! do.

MARIO: Okay, no problem. Okey, no problem.

UM: [U/I] all that. [IA] all that.

MARIO: Yeah. Uh, can you read Spanish Yeah. Eh, puedes leer
as well? Do you spe... speak espafiol también? ¢ Ha...
English [U/I]? hablas inglés [I/I]?

EDGAR: Yes, a little bit, a little bit. Si, un poquito, un poquito.

MARIO: Okay. These are, uh, your Okey. Estos son, eh, sus

rights. | have to present them to derechos. Se los tengo que
you, okay? So, these are your presentar, Zokey? So, aqui

 

rights, can you read them? tiene sus derechos, , usted los
puede leer?
EDGAR: Uh-hum. Ujum.
MARIO: Okay. Uh, read them, please, Okey. Eh, léemelo, por favor,
eh, en, en, en voz para yo
US v. Felix Santiago EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM
2

US_Santiago_0000547
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 4 of 35 PagelD: 77

EDGAR:

UM:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION

uh, out, out loud, so | can hear.

Uh-hum.

[Voices overlap]

Just let him know that he’s not
[UA].

Uh, yes, you are not, uh,
involved in any... were are not
aware of your involvement in
any part of this, of this... of this
investigation, do you
understand? At this time, so, uh,
you don’t do... you are not at
any time in our... uh, at present,
uh, arrested nor, nor we thin...
nor we think that you are
involved in this, in this, in this
investigation, do you
understand?

Okay. Should | read it? Should |
read now?

Uh, yes, yes.

You have the right to remain
silent.

Uh-hum.

ORIGINAL LANGUAGE

poder oir.

Ujum.

[Interposicién de voces]

Just let him know that he’s not
[IA].

Eh, si, usted no esta, eh,
involucrado en ningun...
nosotros no tenemos
conocimiento de que usted
esté involucrado en ninguna
parte de, de este... de esta
investigacion, ¢entiende? En
este momento, so, eh, no
haces... no estas en ningun
momento de nuestra... eh,
presente, eh, arrestado ni, ni
pen... ni pensamos que usted
esta involucrado en esta, en
esta, en esta investigacion,
éentiende?

Okey. &Lo leo? ¢Leo ya?

Ah, si, si.

Usted tiene el derecho de
permanecer en silencio.

Ujum.

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

3

US_Santiago_0000548
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 5 of 35 PagelD: 78

MARIO:

EDGAR:

MARIO:

EDGAR:

ENGLISH TRANSLATION

Anything you say may be used
against, against you in a court of
law. Before we ask you any
questions, you have the right to
consult an attorney; you have
the right to have an attorney
present [U/I] during questioning,
there it says questioning. If you
cannot afford an attorney, if you
wish, one will be appointed to
you [U/l] any questionings. Your
rights have been read to you,
are you willing to answer any
questions? [U/I] that | have
read, that the aforementioned
rights have been read to me and
[U/l] are my rights [U/] that | am
willing to answer [U/I] any
questions without any attorney
present. Okay.

Do you understand, do you
understand?

Uh-huh.

Okay, uh, uh, okay, so you have
the right to remain silent, do you
understand that?

Uh-hum.

ORIGINAL LANGUAGE

Cualquier cosa que usted diga,
puede usarse en su, en su
contra ante un tribunal. Antes
de hacerle cualquier pregunta
usted tiene derecho a consultar
un abogado; usted tiene el
derecho de tener un abogado
presente cuando usted, [I/I]
esté interrogado, ahi dice
interrogado. De no, no poder
pagar el servicio de un
abogado, si usted lo desea, se
le nombrara uno antes de
hacer cualquier pregunta.
Leidos sus derechos, esta
dispuesto a contestar algunas
preguntas? [I/I] que he leido, se
me ha leido [sic] los derechos
antes mencionados y [I/I] son
mis derechos [I/I] que estoy
dispuesto a contestar [I/I]
cualquier pregunta sin la
presencia de un abogado.
Okey.

&Entiendes, entiendes?

Aja.

Okey, eh, eh, okey, so usted
tiene el derecho de
permanecer en silencio,
~Zentiende eso?

Ujum.

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

4

US_Santiago_0000549
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 6 of 35 PagelD: 79

NAME

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION

If you may, uh, put your initials
in, in this box or next to the box,
please.

Put my initials?

Yes, your initials, yes. Here,
insi... a... Uh, yes, on that very
same question. They are... I’m
going to ask you one by one
and, and you put your initials.
Okay, uh, anything you say, uh,
may be, uh, uh, used aga...
against you in a court of law. Do
you understand?

Uh-hum.

Okay, can you put your i...
initials? Okay, before | ask you
any questions, you have the
right to, uh, consult an attorney,
do you understand that
question?

Uh-hum.

Okay. Uh, you have the right to
have an attorney present, uh,
during the... the questioning...
Okay. Uh, if, uh, if ou cannot,
uh, afford a... uh, the services
of an attorney and, and if you,
uh, wish, uh, an attorney will be
appointed to you, uh, uh, one
b... before any questionings,

ORIGINAL LANGUAGE

Sime puede, eh, poner su
inicial en, en esa cajita o al lado
de esa cajita, por favor.

éPoner mis iniciales?

Si, sus iniciales, si. Aqui,
aden... a... Ah, si, en esa
misma pregunta. Son... todas
se las voy a preguntar una a
una y que la entiendes y, y
pones sus iniciales. Okey, eh,
cualquier cosas [sic] que usted
diga, eh, puede ser, eh, eh,
usado en con... en su contra
ante un tribunal. gEntiendes?

Ujum.

Okey, me puedes poner sus
i... iniciales? Okey, antes de
hacerle cualquier pregunta,
usted tiene el derecho de, eh,
consultar con un abogado,
éentiendes esa pregunta?

Ujum.

Okey. Eh, usted tiene el
derecho de tener un abogado
presente, ah, durante el... la
interrogacién... Okey. Eh, de,
eh, de no poder, eh, pagar
un... eh, los servicios de un
abogado y, y si usted, eh, lo
desea, eh, se le nombrara un
abogado, eh, eh, uno a...

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

5

US_Santiago_0000550
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 7 of 35 PagelD: 80

NAME

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION

any, uh, do you understand?

Yes, sir.

Okay, So, have you understood
your, your rights?

Yes, sir.

Put “Yes.” So can you put your
initials next to it? Thank you.

Uh, this, this, u... uh, dis... e...
I’m sorry. [U/l] [Laughs] Are you
willing to answer any questions?

Yes, sir.

Okay, uh, “Yes.” And put your
initials here. Okay, you waive
your rights... | have read...
you... uh, put your initials there
because you read it. Okay, uh, |,
|, |} have read, uh, your Mi...
rights, uh, mentioned and I, |
understood my, uh, uh, my
rights. At, at this time I’m willing
to freely and voluntarily answer
any questions without an
attorney present. Do you
understand?

ORIGINAL LANGUAGE

antes de hacerle algunas
preguntas, cualquiera, eh,
~Zentiendes?

Si, sefior.

Okey. Y, ~ha entendido su, sus
derechos?

Si, sefior.

Pongamele “Si”. Y me puede
poner las iniciales al lado?
Gracias. Eh, esta, esta, e... eh,
dis... e... perdén, [I/l]. [Se rie]
¢ Estas dispuesto a contestar
alguna pregunta?

Si, sefior.

Okey, eh, “Si”. Y ponga sus
iniciales ahi. Okey, la renuncia
de sus derechos... he leido...
usted... eh, ponme ahi las
iniciales suyas [sic] ahi porque
usted lo leyé. Okey, eh, he, he,
he leido, eh, sus derechos de
Mi... eh, mencionados, eh, y
he, he entendido cuales son
eh, eh, mis derechos. En, en
este momento estoy dispuesto
a contestar libre y
voluntariamente cualquier
pregunta sin la presencia de un
abogado. 4 Entiendes?

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

6

US_Santiago_0000551
NAME

EDGAR:

MARIO:

UM:

MARIO:

UM:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION

[Inaudible response]

Okay, put your initials there next
to it and sign here... Okay, thank
you very much.

[UA] sign [U/I].

Oh, oh, yes, excuse me.

No, no, no, you are, you sign
here.

Uh, how do you want me to, to,
to...? Uh, what, what is your
name?

Edgar.

Edgar, okay, Edgar. Uh, Edgar, |
am Mario.

Uh-hum.

Okay, u h, you're here at, at,
at... thi... in... this is the, the
D.E.A.’s office.

Uh-hum.

Okay? In Newark. Uh, you’re
here, uh, for an investigation we

Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 8 of 35 PagelD: 81

ORIGINAL LANGUAGE

[Respuesta inaudible]

Okey, le pone sus iniciales ahi
al la’o y me firmas aca... Okey,
muy agradecido.

[IA] sign [I].

Oh, oh, si, perdon.

No, no, no, you are, you sign
here.

Eh, gcémo desea que yo lo, le,
le...? Eh, £cémo, cémo te
llamas?

Edgar.

Edgar, okey, Edgar. Eh, Edgar,
yo soy Mario.

Ujum.

Okey, eh, estas aqui en, en,
en... 6s... en... ésta es la
oficina de, de la D.E.A.

Ujum.

Okay? En Newark. Eh, estas
aqui, eh, por una investigacién

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

7

US_Santiago_0000552
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 9 of 35 PagelD: 82

NAME

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION

are...

[Telephone ringing]

...uh, conducting at this time,
uh, regarding the distribution of
drugs. Okay? He wants to ask
you som... uh, | want to ask you
some questions about that...

[Voices overlap]

Okay.

...and no, uh, | don’t know how
much you may know...

Uh-hum.

...and that’s what I’m asking for.
You, uh, how long have you
been working at, at, at...?

Since October, approximately.

Since October.

Uh-huh.

Okay, so, a few... approximately
six [6] months ago. Okay, Uh,
what daily... how many... how...

ORIGINAL LANGUAGE

que nosotros estamos...

[Timbre telefénico]

...eh, funcionando en este
momento, eh, sobre la
distribucié6n de narcoticos.

é Okay? Te desea hacer algu...
eh, yo te deseo hacer algunas
preguntas sobre eso...

{Interposicién de voces]

Okey.

..y no, eh, no sé lo que su
conocimiento sera...

Ujum.

...y es lo que estoy pidiendo.
Usted, eh, {cuanto tiempo lleva
trabajando en, en, en...?

Desde octubre
aproximadamente.

Desde octubre.

Aja.

Okey, so, hace unos... mas o
menos seis [6] meses. Okay.
Eh, £qué diariamente...

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

8

US_Santiago_0000553
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 10 of 35 PagelD: 83

NAME

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION

what do you... do you have a
permanent job? How many
days?

Four [4] days, it’s a part-time
job, it’s just a...

A part-time?

That's right. Thursday, Friday,
Saturday and Sunday because
those are the busiest days. [U/I]
on Friday, there is hardly
anything to do on Monday,
Tuesday and Wednesday.

Okay.

[Voices overlap]

So | work there with, with
David...

Okay.

...and his brother.

Okay.

And the, uh... David’s girlfriend,
who is the [U/I].

Uh-hum.

ORIGINAL LANGUAGE

cuantos... cuan... qué u...
trabajas fijo? ~Cuantos dias?

Cuatro [4] dias, es un part-time,
solo es una...

éUn part-time?

Asi es. Jueves, viernes, sabado
y domingo porque son los dias
mas recios. [U/I] el viernes, ya
el lunes, martes y el miércoles
no se hace casi nada.

Okey.

[Interposicién de voces]

Entonces ahi trabajo con el,
con el David...

Okey.

...y el hermano.

Okey.

Y la, eh... novia de David, que
es la [l/l].

Ujum.

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

9

US_Santiago_0000554
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 11 of 35 PagelD: 84

NAME

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION

Um, four [4] days.

Four [4] days and what time?
Those four [4] days, how many
hours do you work?

From opening to closing.

Okay, it’s around ten [10]...

[Voices overlap]

Ten [10], eleven [11] hours or
twelve [12] hours on the
weekend.

Okay, so from ten [10] in the
morning until...

Eleven [11], twelve [12] and el...

almost twelve [12], almost.

Okay. Between eleven [11] and
twelve [12], most of the time
more, more.

Uh-hum.

Okay. So, uh, during that time,
have you seen... Uh, who is
your boss, who is your, your

ORIGINAL LANGUAGE

Um, cuatro [4] dias.

Cuatro [4] dias y gqué hora?
Esos cuatro [4] dias, ¢cuantas
horas trabaja?

Desde que abre hasta que
cierra.

Okey, son mas o menos las
diez [10]...

[Interposicién de voces]

Diez [10], once [11] horas o
doce [12] horas el fin de
semana.

Okey, so de las ten [10] de la
mafiana hasta...

Once [11], doce [12] y on...
casi doce [12], casi.

Okey. Entre once [11] y doce
[12], mas, mas la mayoria de
las veces.

Ujum.

Okey. Y, eh, durante ese
tiempo, usted ha visto... Eh,
équién es su jefe, quién es su,

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

10

US_Santiago_0000555
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 12 of 35 PagelD: 85

NAME

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION

manager? Tell me.

David.

David, David is the one who, the
one who, the one who, the one,
the one you report to.

Yes.

Okay. Who is Feliz?

Felix is the, is his brother. Felix
is the owner.

Felix is the owner.

Yes.

Okay, so, the manager would
be, uh, David.

[Noise]

David is the one in charge.

[Voices overlap]

The one in charge...

ORIGINAL. LANGUAGE

su gerente? Vea.
David.

David, David es ei que, el que,
el que, el que, el que tu le
respondes. ¢El es el que te
paga?

Si.
Okey.  Quién es Feliz?

Felix es el, es el hermano. Felix
es el duefio.

Felix es el duefio.
Si.

Okey, so, el gerente seria, eh,
David.

[Ruido]

David es el que esta
encargado.

[Interposicién de voces]

El que estaba encargado...

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

11

US_Santiago_0000556
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 13 of 35 PagelD: 86

NAME

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION

Uh-huh.

...and the owner would be, the,
the, the boss would be, uh, uh,
Feliz, Feliz.

Uh-huh.

Okay, during that time, uh, have
you seen anything, maybe, uh,
that you, uh, would think or give
you the idea that could be
something illegal?

Weill, not really, no, no. | have
not seen anything that would
indicate that, I... [U/I] or
something, no, no.

Okay.

[U/I].

During that time, uh, have you
possibly seen, uh, someone, uh,
bringing any money and giving it
to, to David or Felix or...

[U/I].

...or something to make a
payment, or, or do some
transaction?

ORIGINAL LANGUAGE

Aja.

...y el duefio seria, el, el, el
patrén seria, eh, eh, Feliz,
Feliz.

Aja.

Okey, durante ese tiempo, eh,
éusted ha visto algo, quizas,
eh, que usted, eh, pensaria o
tendra idea que quizas seria
illegal?

Pues, no, realmente, no, no.
No he visto nada que diga
que... yo... [I/I] o algo, no, no.

[Wl].

Okey.

[VI].

Durante ese tiempo, eh, ,usted
he visto [sic] quizas, eh,
alguien, eh, traer una cantidad
de dinero y darselo a, a David o
a Felix o...

[W.

...0 algo para hacer un pago, 0,
o hacer algun tramite?

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

12

US_Santiago_0000557
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 14 of 35 PagelD: 87

NAME

EDGAR:

MARIO:
EDGAR:
MARIO:
EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION

Money, there really hasn’t been
much money because
sometimes they have even
owed me up to three [3] weeks.
So...

They owe you three [3] weeks of
pay.

They owed me. They, they just
paid me last week.

Okay.

And they, they had some gas
problems.

Uh-huh.

They were going to interrupt
service last month.

Okay.

| don’t know, like money,
money, no, there is not much
money movement at the, at the
pizza place. So... this week
started fine already.

Uh-huh.

ORIGINAL LANGUAGE

Dinero, dinero no ha habido
mucho de verdad porque a mi
me han estado debiendo a
veces hasta tres [3] semanas.
Entonces...

Te deben tres semanas de
pago.

Me estaban debiendo. Apenas
me, me cuadraron esta
semana pasada.

Okey.

Y tenian problemas con el, con
el gas.

Aja.

Se lo iban a cortar el mes
pasado.

Okey.

No sé, como que dinero,
dinero, no, no se mueve mucho
ahi en la, en la pizzeria. So...
esta semana empez6 bien ya.

Aja.

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

13

US_Santiago_0000558
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 15 of 35 PagelD: 88

 

 

 

NAME ENGLISH TRANSLATION ORIGINAL LANGUAGE

EDGAR: Busy. We started working hard Duro. Esta semana
this week. We worked hard last empezamos a trabajar duro. El
Saturday and Sunday with sabado pasado y el domingo
David. con David trabajamos duro.
[Beep] [Pitido]

EDGAR: | got tired [U/TI]. Vine cansado [I/I].

MARIO: Okay. Okey.

EDGAR: But from there to see that... | Pero de ahi a ver que... yo
at... the other day | saw that, por... yo vi el otro dia que el, el,
that, that David gave some, but, el David le dio, pero de a, dea
but small bills, for change. A sueltos, para cambio. Un
package like this of, of singles paquete asi de, de a uno y uno
and one of five [dollar bills]. de a cinco.

[Voices overlap] [Interposicién de voces]

MARIO: Okay. Bills of, of... Okey. Billetes de, de...

EDGAR: Yes, for change. Si, para cambio.

MARIO: ...from... small bills for change __...de... pequefios para cambio
for the, for the register or para la, para la registradora o
whatever. lo que sea.

EDGAR: [Us]. [I/I].

MARIO: Okay. But have you seen Okey. Pero no ha visto a nadie
anybody coming to bring money _ venir a traer dinero de afuera,
from outside, | mean... digo...

US v. Felix Santiago EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

14

US_Santiago_0000559
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 16 of 35 PagelD: 89

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

UM:

MARIO:

ENGLISH TRANSLATION

No.

..-someone who is not an
employee or anything like that.

No, no, that [U/I].

Okay, have you seen a weapon,
uh, at some point?

No.

[Voices overlap]

You've never seen a weapon, a
rifle, nothing? Okay. Uh...

He only had a, a, a paint gun.

Okay, paint?

Yes, David had one.

[l/l] had a paint gun, David had
a paint gun at, at one point.

Yes.

Uh, David, but not Feliz.

ORIGINAL LANGUAGE

No.

...de que no sea empleado ni
nada de eso.

No, no, eso [I/I].

Okay, ~en algun tiempo usted
he visto [sic], eh, un arma?

No.

[Interposicién de voces]

éNunca ha visto un arma, un
fusil [sic], nada? Okey. Eh...

Lo Unico que tenia era de, de,
de pintura.

Okey, éde pintura?

Si, el David tenia una.

[I] had a paint gun, David had
a paint gun at, at one point.

Yes.

Eh, David, pero no Feliz.

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

15

US_Santiago_0000560
> Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 17 of 35 PagelD: 90

NAME

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

UM:

ENGLISH TRANSLATION

No, no.

Okay. Uh, at some point, uh,
who else... worked there with
you?

[Noise]

Uh, these two, three weeks
David and | are alone.

Okay.

Because, uh, man... a, a cook
there was fired.

Okay. What was his name?

Because he wouldn’t, wouldn’t
work well. They called him Tito, |
don’t know his name.

They called him Tito, okay.

| don’t know [U/I].

So, when was Tito fired?

About three weeks ago now.

Okay.

ORIGINAL LANGUAGE

No, no.

Okey. Eh, en algun tiempo, eh,
équién mas usted... trabajaba
ahi con usted?

[Ruido]

Eh, estas dos, tres semanas
estamos solos David y yo.

Okey.

Porque, eh, man... botaron a
un, un cocinero ahi.

Okey. ¢C6mo es que se
llamaba?

Porque él no, no trabajaba, no
trabajaba bien. Le decian Tito,
no sé el nombre.

Le decian el Tito, okey.

No sé [I/I].

Y gal Tito cuando lo botaron?

Hace ya tres semanas.

Okey.

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

16

US_ Santiago 0000561
» Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 18 of 35 PagelD: 91

NAME

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

UM:

EDGAR:

ENGLISH TRANSLATION

Probably a little less than that?

| think it was three weeks ago,
[U/l] weeks, [UA] weeks. He
even left about a week, a week
and a half. Because since | work
on... | think he was fired on a
Sunday, a Monday. | think he
got fired on Sunday, no, it was
on a Monday.

Uh, it must be less than three
weeks, because | saw him there
before that, but now we're giving
him [U/l] a few day, more or
less.

Wait, it was, [U/l], Sunday and
on Sunday...

Today is Thursday.

Today is Thursday, hold on, it
was probably last Sunday, last
Sunday, [U/l] probably two
Sundays ago.

Okay.

Uh-hum.

So what was his name?

ORIGINAL LANGUAGE

é Quizas sea un poco menos
tiempo?

A mi me parece tres semanas,
[l/l] semanas, [I/I] semanas. Y
hasta dejé una semana, una
semana y media por ahi.
Porque yo como trabajo el... lo
habian botado creo un
domingo, un lunes. Un domingo
creo, no un lunes fue que lo
botaron.

Uh, no debe llegar a tres
semanas, porque yo lo vi ahi
anterior de eso, pero ahora le
estamos dando [I/I] unos dias,
mas 0 menos.

Fue, espera, [I/I] domingo y el
domingo...

Hoy es jueves.

Hoy es jueves, espérate, seria
domingo que pas6, el domingo
que pasé, [I/l] hace dos
domingos seria.

Okey.

Uh-hum.

Y {cémo se I[lamaba él?

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

17

US_Santiago_0000562
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 19 of 35 PagelD: 92

NAME
MARIO:
EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:
MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION

Tito.

Tito, okay.

So, what happened that Tito got
fired?

He said, | heard that he had
taken the car and was traveling
on the Turnpike or something
like that.

Okay.

And they had given him like a
ticket for two hundred [U/l].

Okay.

So they fired him because since
he was working on the cash
register [U/I].

Okay. And, uh, have you ever
seen Tito with, uh, some drugs
or anything?

No, [U/!].

No, uh, of, of... any drugs, have
you seen anybody there?

ORIGINAL LANGUAGE

Tito.

Tito, okay.

Y équé pas6 con Tito que lo
botaron?

Dijo... escuché que habia
cogido el carro y habia ido por
el Turnpike o algo asi.

Okey.

Y que le habian dado un ticket
como de doscientos [I/I].

Okey.

Entonces lo botaron porque
como él trabaja en la caja [I/I].

Okey. Y, eh, gusted nunca ha
visto a Tito con, eh, algun
narcotico o nada [sic]?

No, [I/t].

No, uh, de, de... parte de
narcotico, gusted ha visto a
nadie ahi?

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

18

US_Santiago_0000563
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 20 of 35 PagelD: 93

NAME

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION
[Respuesta inaudible]

No? Okay. When Felix is, uh,
where... uh, does Felix hang
around there frequently?

Not much.

Not at night. Not on a schedule,
not much on a schedule... a
little bit every now and then.

He shows up every now and
then, talks to David and then
leaves.

Okay.
He may stop by there one day.
Okay.

He sits down and starts talking
on the telephone.

[Voices overlap]

Okay, all right. Uh, he basically
said that he doesn’t know ho...

Let me ask you a question, uh...

ORIGINAL LANGUAGE

[Inaudible response]

No? Okey. Cuando Felix esta,
eh, por donde... eh, 4 Felix
anda ahi mucho?

No mucho.

No de noche. No horario, no
mucho horario... de vez en
cuando un poco.

De vez en cuando se asoma,
habla con el David y luego se
va.

Okey.

A veces pasa un dia ahi.

Okey.

Se sienta y se pone a hablar
por teléfono.

[Interposicién de voces]

Okey, esta bien. Uh, he
basically said that he doesn't
know ho...Déjame hacerte una
pregunta, eh...

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

19

US_Santiago_0000564
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 21 of 35 PagelD: 94

NAME

UM:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION

It’s all right.

...uh, how much business, uh,

do you...? How many pizzas are
sold? What...? Is there normally
a lot of business during the day?

It's slow today. [Noise]

Uh-huh.

It's slow today, today, today
we'll sell about 20.

Okay.

Salads, medium size, about 20,
you see?

Okay.

Truly, no, the good thing starts
tomorrow from 3:00 in the
afternoon to 12:00 [U/I].

Okay.

More [U/I] about 50 pizzas.

Okay.

ORIGINAL LANGUAGE

It’s all right.

..ah, gcuanto negocio, eh,
usted...? ¢Cuantas pizzas se
venden? ,Qué...? ¢Hay mucho
negocio durante el dia
normalmente?

Hoy es flojo. [Ruido]

Aja.

Hoy es flojo, hoy, hoy se
venderan como unas 20.

Okey.

Ensaladitas, medianitas, unas
20, ive?

Okey.

En verdad, no, mafana
empieza lo bueno desde las
3:00 de la tarde hasta las 12:00

[A].

Okey.

Mas [I/I] como unas 50 pizzas.

Okey.

 

US v. Felix Santiago

EXHIBIT NAME ACC Export ~— 2019-10-01 11.12.22 AM

20

US_Santiago_0000565
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 22 of 35 PagelD: 95

NAME

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

ENGLISH TRANSLATION

We run out of wings around
7:30.

Okay.

Uh, we sell a lot of salad.

Okay.

Uh, what else? Some pasta, but
not much.

Not much.

But now much today.

Okay.

[Voices overlap]

A little bit tomorrow, Saturday
and Sunday.

You, uh, only work part-time
over there. Do you work in
another, in another restaurant?

No, uh, | was just considering
quitting this job because they
are [U/I].

ORIGINAL LANGUAGE

Alitas se acaban como a las
7:30.

Okey.

Uh, ensaladitas se venden
mucho.

Okey.

Uh, équé mas? Alguna pasta,
pero no mucha.

No mucha.

Pero no es mucho hoy dia.

Okey.

[Interposicién de voces]

Mafiana, el sabado y el
domingo un poquito.

Usted, uh, sdlo trabaja alli part-
time. {Trabaja en otro, en otro
restaurant?

No, este, justamente iba a
dejar este trabajo porque me
estan [I/I].

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

21

US_Santiago_0000566
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 23 of 35 PagelD: 96

NAME

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

UM:

MARIO:

EDGAR:

ENGLISH TRANSLATION

[U/l] three weeks? Three days
of three weeks?

[Voices overlap]

Yes, they owed me three weeks.

Three weeks of pay, they didn’t
pay him...

...this, now when...

...[U/I] a little bit, but now he’s
[UA] paying. [U/l].

Oh.

But yeah, he doesn’t do a lot of
business, uh, at the restaurant.
The business is a little slow.
Occasionally Saturdays and
Fridays are, are a little busier,
but, uh, for the most part it’s
slow during the week and, uh,
they were going to cut off the
gas. They were going to
interrupt the... the, the gas...

[Voices overlap]

[U/l] what | know, but on
Monday, Tuesday and
Wednesday, | don’t really know
how it really gets...

ORIGINAL LANGUAGE

[l/l] tres semanas? ¢ Tres dias
de tres semanas?

[Interposicién de voces]

Si, me debian tres semanas...

Three weeks of pay, they didn’t
pay him...

...@Sto, ya cuando...

...[IA] a little bit, but now he’s
caught up. [I/1].

Oh.

But yeah, he doesn’t do a lot of
business, uh, at the restaurant.
The business is a little slow.
Occasionally Saturdays and
Fridays are, are a little busier,
but, uh, for the most part it’s
slow during the week and, uh,
they were going to cut off the
gas. Te iban a cortar la... el, el
gas...

[Interposicién de voces]

[l/l] lo que yo sé, pero el lunes,
martes y miércoles no sé cémo
sé ponga en realidad...

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22AM |

22

US_Santiago_0000567
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 24 of 35 PagelD: 97

NAME

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

MARIO:

EDGAR:

MARIO:

MARIO:

EDGAR:

ENGLISH TRANSLATION

Right, right.

...but | have heard that, that,
that... it has been very busy for
two or three days.

Yeah.

But now we have to [U/I].

Two or three days a week that
maybe they're busy somewhat,
but, uh...

[Unintelligible conversation]

Yeah, not, not [U/l] regular
business and, uh, uh...

[U/I].

.. they had trouble paying gas
bills...

[Noise]

...and trouble paying regular
bills. Uh, food also, uh, uh, uh.

Yes, | have to shop for boxes
[ph] at Home Depot.

ORIGINAL LANGUAGE

Right, right.

...pero si me han dicho que,
que, que... hay dos o tres dias
que se han puesto bien busy.

Yeah.

Pero ya hay que [I/I].

Two or three days a week that
maybe they’re busy somewhat,
but, uh...

[Conversacion ininteligible]

Yeah, not, not [I/] regular
business and, uh, uh...

[Vi].

...they had trouble paying gas
bills...

[Ruido}

..and trouble paying regular
bills. Eh, la comida también,
uh, uh, uh.

Si, tengo que ir a comprar
cajeria [ph] yo a Home Depot.

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

23

US_Santiago_0000568
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 25 of 35 PagelD: 98

NAME

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

ENGLISH TRANSLATION

Okay.

Because sometimes there are
just a few left. So, so I’m already
sick and tired.

Fine. Okay.

[U/l] 1, | never [U/l]. [Noise]

Okay.

[Telephone tone]

My God!

Where do you live in...?

At 79 Courthouse Place, in
Jersey City.

Okay, 79 Courthouse Place.

Hum.

Okay, uh, and, uh, where did
you work before this?

Uh, it was called, uh, the Stage
Door Pizza, | think it’s around
the World Trade Center.

ORIGINAL LANGUAGE

Okey.

Porque a veces falta mucha.
Ya, ya me tienen cansa’os
pues.

Ya. Okey.

[I/l] nunca me, me [l/l]. [Ruido]

Okey.

[Tono telefénico]

jDios mio!

éAdénde usted vive en...?

En el 79 de Courthouse Place,
en Jersey City.

Okey, 79 Courthouse Place.

Jum.

Okey, eh, y, eh, ¢dénde usted
trabajaba antes de esto?

Eh, se llamaba, eh, Stage Door
Pizza, creo que es por el
World Trade Center.

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

24

US_Santiago_0000569
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 26 of 35 PagelD: 99

NAME

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

UM:

MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION
Okay.

| worked there for three months
[U/l].

In New York.

Yes, in New York. Over there |
worked at 48th and... no, [U/I]
thirty... 42nd of something like
that.

Okay.
| also worked part-time.

Do you also open and close the
business?

No.
[Coughs]

No? Who lets you in then?

David.
[Voices overlap]

Is David normally...

ORIGINAL LANGUAGE
Okey.

Ahi trabajé tres meses [I/I].

En Nueva York.

Si, en Nueva York. Alli
trabajaba en la 48 y... no, [l/l]
treinta y... 42 o algo de eso.

Okey.
También trabajaba part-time.

é Usted abre y cierra el negocio
también?

No.
[Tose]

éNo? ¢Quién te deja entrar
entonces?

David.
[Interposicién de voces]

é David es normalimente...

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

25

US_Santiago_0000570
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 27 of 35 PagelD: 100

NAME

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

ENGLISH TRANSLATION

Uh-hum.

...the one who lets you in? Who
let you in today?

David

So David doesn’t work today?

Yes, he went shopping.

Okay.

David went, uh, went to
Hoboken to buy wings [U/I].

Where does he buy the wings?

He usually goes to Restaurant
Depot, but today he said he was
going to go to, to Ho... to
Hoboken, he was apparently
going to borrow from someone.

Okay.

Uh-hum. [U/l].

Okay. Uh... is there anything
that perhaps you think may help
us in the investigation or that,
that you have not told me or |

ORIGINAL LANGUAGE

Ujum.

...el que te deja entrar? ; Hoy
quién te dejé entrar?

David.

Y {David no trabaja hoy?

Si, fue a comprar.

Okey.

David se fue, eh, se fue a
comprar a Hoboken las alas

[I].

~Adénde compra las alas?

Usualmente se va al
Restaurant Depot, pero dijo
que se iba air hoy a, a Ho... a
Hoboken, parece que alguien le
iba a prestar.

Okey.

Ujum. [l/l].

Okey. Eh... ¢hay algo quizas
que usted piense que quizas
me pueda ayudar en mi
investigacioén o que, que usted

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

26

US_Santiago_0000571
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 28 of 35 PagelD: 101

NAME

EDGAR:

MARIO:

MARIO:

UM:

MARIO:

EDGAR:

MARIO:

EDGAR:

ENGLISH TRANSLATION

have not asked you?

No, | already told you, | knew he
had problems with his wife. | did
know that he had problems with
his wife.

Yes, yeah, that’s not it, that’s
not it... this is something else.
[Laughs]

[Telephone tone]

[Unintelligible conversation]

Yeah, uh, uh, there is...

[U/I].

...at some point did you...? Uh,
a box was delivered to you
today by mail.

Yes.

Uh, what happened with that
box?

David said it was his.

[Voices overlap]

ORIGINAL LANGUAGE

no me ha dicho o que yo no le
he preguntado?

No, ya yo le dije, yo sabia que
tenia problemas con la mujer.
Eso si sabia que tenia.
problemas con la mujer.

Si, yeah, esto no es, esto no
es... esto es otra cosa. [Se rie]

[Tono del teléfono]

[Conversacién ininteligible]

Yeah, eh, eh, hay...

[l/l].

...6 usted en algun tiempo...?
Eh, hoy vino el, el correo y te
dejo una caja.

Si.

Eh, équé paso con esa caja?

David dijo que es de él.

[Interposicién de voces]

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

27

US_Santiago_0000572
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 29 of 35 PagelD: 102

NAME

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

ENGLISH TRANSLATION

David said it was his.

Uh-huh.

Okay, and what...?

[U/l] under... under a person’s
name.

But, was David there...

Yes, he was there.

...when the box was delivered?

Yes.

And he said it was his.

Uh-huh.

Okay, and, uh, what, what did
David do with the box or
what...?

| think he took it downstairs.

He took it to the basement.

I think.

ORIGINAL LANGUAGE

David dijo que era de él.

Aja.

Okey, y ¢.qué...?

[i/I] a nombre de a... de una
persona.

Pero, {David estaba ahi...

Si, él estaba ahi.

...cuando vino la caja?

Si.

Y dijo que era de él.

Aja.

Okey, y, uh, y £qué, qué hizo
David con la caja o qué...?

La llev6é para abajo creo.

La llevé pa’l basement.

Creo yo.

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

28

US_Santiago_0000573
. Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 30 of 35 PagelD: 103

 

 

NAME ENGLISH TRANSLATION ORIGINAL LANGUAGE

MARIO: Okay. Okey.

EDGAR: | was already working [U/]. Yo estaba trabajando ya [l/l].

MARIO: Okay, and then David went out Okey, y después David salié a
to get the wings. buscar las alas.

EDGAR: Yes, sir. Si, sefior.

MARIO: So David a... accepted the So David a... accepted the
package, David said the package, David said the
package was his. package was his.

UM: Hum. Jum.

MARIO: So he took it... uh, co... do So he took it... eh, co... ime...
you... do you understand me me entiendes o...?
or...?

EDGAR: Hum. Jum.

MARIO: Okey. David took the package Okey. David took the package
and then took it downstairs to and then took it downstairs to

the basement. He put it in the the basement. He put it in the
basement, then he went to go to basement, then he went to go
Ho... uh, Hoboken or to go get to Ho... uh, Hoboken or to go

 

some wings. [U/l]. get some wings. [l/l].
UM: Oh, get food. Oh, get food.
US v. Felix Santiago EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM
29

US_Santiago_0000574
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 31 of 35 PagelD: 104

a?

NAME

MARIO:

EDGAR:

MARIO:

UM:

MARIO:

UM:

MARIO:

EDGAR:

MARIO:

EDGAR:

ENGLISH TRANSLATION

In Jersey City. At... it’s at...
What is it? Where is it? What's
the address?

79 Courthouse.

[Voices overlap]

79 Courthouse, it’s a, a street in,
uh, a street in Jersey City.

Okay. [U/I] pretty comfortable
with that.

Yeah, yeah, I’m comfortable
here, don’t worry.

[U/I].

Have you seen any other, uh,
packages, maybe at some point,
uh, seen David or, or Tito or
someone bringing packages?

They bring them, but it’s from
the girl who lives upstairs on the
second floor.

Okay.

Now they leave... the mail
comes... since they don’t, don’t
have Access to the man from

ORIGINAL LANGUAGE

In Jersey City. At... it’s at...
éComo es? ¢Dénde es? ¢Cual
es la,direccién?

79 Courthouse.

[Interposici6n de voces]

79 Courthouse, it’s a, a street
in, uh, a street in Jersey City.

Okay. [I/I] pretty comfortable
with that.

Yeah, yeah, I’m comfortable
here, don’t worry.

[lA].

é Usted ha visto algun otro, eh,
paquetes [s/c], quizas algun
tiempo, eh, David 0, 0 Tito o
alguien traer paquetes?

Vienen a traerlos, pero es de la
nifia de arriba del segundo
piso.

Okey.

Ahora dejan... el correo
viene... como no, no tiene
acceso al sefior de la ca...

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

31

US_Santiago_0000576
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 32 of 35 PagelD: 105

NAME

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

EDGAR:

MARIO:

UM:

MARIO:

UM:

MARIO:

ENGLISH TRANSLATION
the ho... uh...

Uh-hum.

...to leave it to the lady next

door, they leave them with us.

[U/I].

Okay.. But no... but have you
seen boxes like the one that
arrived today?

No, | haven’t seen it.

[Voices overlap]

Okay. All right. He just works,
eh, Thurs... eh, Thursday...

Thursday afternoon.

..Friday and Saturday and
Sunday, four days a week.

Okey.

But, yeah. Okey.

Are, are you satisfied?

Yeah, I’m satisfied. Okay.

ORIGINAL LANGUAGE
eh...

Ujum.

...para dejarle al lado a la
sefiora, nos los deja a
nosotros. [I/]].

Okey. Pero no... pero ¢cajas
como el [sic] de hoy no, no ha
visto?

No, no he visto yo.

[Interposicién de voces]

Okey. All right. He just works,
eh, Thurs... eh, jueves...

Jueves en la tarde.

...Friday and Saturday and
Sunday, four days a week.

Okey.

But, yeah. Okey.

Are, are you satisfied?

Yeah, I’m satisfied. Okey.

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

32

US_Santiago_0000577
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 33 of 35 PagelD: 106

NAME

UM:

MARIO:

UM:

MARIO:

UM:

EDGAR:

MARIO:

UM:

MARIO:

UM:

MARIO:

US v. Felix Santiago

ENGLISH TRANSLATION

You're in no trouble at all.

No, no, yeah, no...

Okay.

[Voices overlap]

You have no problem, none. Let
me tell you...

[Laughs]

Yes, the, the one thing I’m going
to do is that | won’t be able, |
won't be able to work there
anymore because there are too
many problems.

[Unintelligible conversation]

That’s, that’s your business, not,
not...

You didn’t come to work, right?

- .OUIS,

You just go to work.

He just goes to work, but he’s
thinking about quitting because,

ORIGINAL LANGUAGE

You're in no trouble at alf.

No, no, yeah, no...

Okey.

[Interposicién de voces]

Usted no tiene ningun
problema, ninguno. Déjeme
decirle...

[Se rie]

Si, lo que, lo que si lo que voy
a hacer es que ya no voy a
poder, a poder trabajar ahi
porque estan muchos
problemas.

[Conversaci6n ininteligible]

Eso es asunto, eso es asunto
suyo, no, no...

You just come to work, right?

..de nosotros.

You just go to work.

He just goes to work, but he’s
thinking about quitting because,

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

33

US_Santiago_0000578
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 34 of 35 PagelD: 107

NAME

UM:

EDGAR:

UM:

EDGAR:

UM:

MARIO:

UM:

MARIO:

UM:

MARIO:

UM:

MARIO:

ENGLISH TRANSLATION

uh, he doesn’t want any
problems.

Where are you from, from what
country?

Ecuador.

Ecuador?

Uh-hum.

Yes. Okey. Uh, we’re going to
get you a ride home.

Yeah. Okey?

Okay?

Okay?

Alt right?

Thank you very much, sir.

[U/l] for one second, okay? One,
one moment, one moment [U/]].

We’re going to get someone to
take you home shortly. Okay?

ORIGINAL LANGUAGE

uh, he doesn’t want any
problems.

Where are you from, from what
country?

Ecuador.

Ecuador?

Uh-hum.

Yes. Okey. Uh, we're going to
get you a ride home.

Yeah. Okey?

Okey?

Okey?

All right?

Muy agradecido, caballero.

[I] for one second, okey? Un,
un momento, un momento [I/I].

En un momento te vamos a
buscar a alguien pa’ que te
lleve pa’ tu casa. ¢ Okey?

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM __

34

US_Santiago_0000579
Case 2:21-cv-08772-JMV-CLW Document 1-3 Filed 04/09/21 Page 35 of 35 PagelD: 108

o
¢
&

NAME

EDGAR:

MARIO:

ENGLISH TRANSLATION

Okay.

Thank you very much, sir.

[Time stamp: 9:02]

[END OF RECORDING]

ORIGINAL LANGUAGE
Okey.

Muy agradecido, caballero.
[Time stamp: 9:02]

[FIN DE LA GRABACION]

 

US v. Felix Santiago

EXHIBIT NAME ACC Export — 2019-10-01 11.12.22 AM

35

US_Santiago_0000580
